Citation Nr: 0004528	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shoulder injury.

2.  Entitlement to service connection for residuals of an 
injury to the cervical spine.

3.  Entitlement to service connection for residuals of an 
injury to the dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to August 
1982.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating action 
in which the RO denied service connection for residuals of 
injuries to the knees, shoulders, neck, and upper back.  In a 
decision dated in November 1997, the Board denied service 
connection for residuals of knee injuries.  Hence, this 
matter is no longer before the Board.  The Board remanded the 
issues of entitlement to service connection for residuals of 
neck, upper back, and shoulder injuries for further 
development.  After completion of the requested development, 
in September 1999, the RO continued the denial of service 
connection for residuals of neck, upper back, and shoulder 
injuries.  These issues are now again before the Board.

The veteran was afforded a hearing before the undersigned 
Member of the Board at the RO in June 1997.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran current has a right shoulder disability.  

2.  There is competent medical evidence linking the veteran's 
current cervical spine disability to injury during his active 
military service.

3.  There is competent medical evidence linking the veteran's 
current dorsal spine disability to injury during his active 
military service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
residuals of shoulder injury.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A cervical spine disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 19991); 38 C.F.R. § 3.303 
(1999).

3.  A dorsal spine disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The contends, in effect, that his shoulder, neck, and upper 
back problems result from injuries sustained during active 
duty when a portable X-ray unit fell on top of him.

A review of the service medical records reveals that in 
August 1981, the veteran complained of pain in his right 
shoulder to his mid forearm as a result of a water-skiing 
accident during which he sustained a rope burn to his right 
upper arm.  He did not sustain a fracture.  There was full 
range of motion of the right shoulder and elbow.  Strength 
was painful but within normal limits.  The diagnosis was 
contusion and strain of the biceps and deltoid muscles.  
During follow-up visits scheduled the next week, improvement 
was shown, with the exception of mild discomfort in the 
anterior deltoid.  There was full range of motion of the 
right elbow.

Service medical records dated in May 1982 show that the 
veteran complained of pain in his right shoulder, right lower 
thoracic cavity and right neck pain as a result of hydraulic 
left which had broken, causing an X-ray unit to fall on him.  
Examination revealed mild tenderness over the right 
paranuchal area, right post inferior rib cage, right 
parapsinal lumbar area.  The diagnosis was musculoskeletal 
pain.  During a follow-up visit several days later, the 
veteran was noted to have pain in his shoulder area.  
Examination revealed musculoskeletal pain in the paranuchal 
area.  The assessment was musculoskeletal pain.  On the 
"Report of Medical History" associated with the report of 
separation examination in June 1982, the veteran marked that 
he had had a painful or trick shoulder or elbow, and 
recurrent back pain.  He also indicated that he was unable to 
comfortably touch his toes.  The examining physician noted 
that the veteran had back pain but that there was no 
demonstrable pathology.  Discharge examination was negative 
for any findings or diagnoses pertaining to the shoulder, 
neck, or back.  

VA outpatient treatment records dated from April 1983 to 
August 1995 document numerous complaints of neck and back 
pain.  On several occasions, the veteran provided a history 
of injury to his back and neck during service.  It was noted 
that the veteran had chronic, intermittent back and neck 
pain.  Assessments included cervical neck strain and back 
pain.

A letter of medical treatment dated in August 1994 was 
received from Mark A. Dumas, D.C.  Dr. Dumas noted that the 
veteran first received treatment for pain in his upper back 
and left scapula in May 1991.  He stated that the veteran's 
condition was chronic and recurrent.  Over the past four 
years, the veteran received treatment 48 times.  The extent 
of his pain was limited to the neck, upper thoracic spine, 
left shoulder, and arm.  His symptomatology was persistent 
but controlled.     

The veteran was afforded a hearing before the undersigned 
Member of the Board at the RO in June 1997.  He testified 
that he first underwent treatment for his neck, back, and 
shoulder problems in 1982, and that he had seen a 
chiropractor, Mark A. Dumas, from 1984 to 1986.  He stated 
that he had been diagnosed with a cervical disability, and 
that shortly thereafter, he sought treatment from his 
brother, who had then become a chiropractor.

In November 1997, the Board remanded the issues of 
entitlement to service connection for residuals of a neck, 
upper back, and shoulder injuries to the RO for further 
development.  The RO was instructed to obtain any additional 
treatment records, (in particular, treatment records from Dr. 
Dumas), and to provide a VA examination to determine the 
etiology of any current neck, upper back, and shoulder 
disorder.  

A letter of treatment dated in March 1998 was received from 
Dr. Dumas.  Dr. Dumas stated that the veteran received 
chiropractic care for mid back pain and numbness in the chest 
beginning in May 1991.  He noted that the veteran came to his 
office 45 times to receive heat therapy, intersegmental 
traction and spinal manipulation.  He stated that the veteran 
was diagnosed with acute, constant, moderate to severe pain 
in the thoracic spine.

The veteran was afforded a VA orthopedic examination in July 
1998.  The veteran provided a history of injury to his neck 
and upper back in 1981 while he was moving a portable X-ray 
machine.  At the time, nothing was broken or fractured.  He 
reported that, since that time, he has had chronic neck and 
upper back pain that radiated in and around the shoulders.  
No specific shoulder pain or shoulder injury was noted.  He 
stated that he gets aches and pains, soreness and crepitation 
with motion of his cervical spine.  On examination, the 
cervicodorsal spine did not show any obvious deformities.  
There was some cervical spine muscle tenderness and soreness 
around the neck and between the shoulders.  The veteran could 
rotate his neck 60 degrees to the right and left and flex and 
extend 30 to 40 degrees with pain at the extremes of motion.  
There was excellent full range of motion in the shoulders.  
There was no shoulder pain, tenderness, soreness, or 
abnormalities identified.  There was normal neurological 
strength and sensation.  There was local mottling in his 
hands.  There were good peripheral pulses.  The diagnosis was 
cervical and dorsal strain with arthritis.  The examiner 
commented that in reviewing the record, it appeared that the 
veteran's ongoing symptoms of chronic cervical and dorsal 
strain are indeed related to the injury he incurred in 
service.  He further stated that no primary shoulder 
pathology could be identified.

The VA examiner who conducted the July 1998 VA orthopedic 
examination provided an addendum dated in May 1999.  He 
reiterated that the veteran's chronic neck and upper back 
pain did indeed start in service, and that this is well 
documented throughout the claims file.  He noted that there 
were multiple episodes of neck and upper back pain.  He did 
acknowledge that the veteran's work as a letter carrier could 
aggravate his symptoms, but he could not state as to what 
degree.  

In a September 1999 SSOC the RO continued to deny service 
connection for residuals of an injury to the neck, shoulder, 
and upper back.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).

The threshold question to be answered with respect to each 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim, that is, a claim 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim because such 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinksi, 1 Vet. App. 78 (1990).  As will be explained 
below, the Board finds that his claim for service connection  
residuals of a shoulder injury is not well grounded. 

The United States Court of Appeals for Veterans Claims 
(formerly, the Court of Veterans Appeals) (Court) has held 
that evidentiary assertions on or accompanying a claim for VA 
benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  


A.  Residuals of Right Shoulder Injury

The Court has held that Congress specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents had resulted in a disability; in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 2 Vet.App. 223 (1992).  

In this case, thorough examination of the veteran has failed 
to reveal the presently claimed shoulder disability.  The 
July 1998 VA examiner determined that there was no evidence 
of a shoulder disability.  Further, the veteran has not 
presented, or indicated the existence of, medical evidence 
establishing that he current has such a disability, 
notwithstanding notation of shoulder pain in the service 
medical records..  Thus, the first Caluza requirement 
requiring a current disability has not been met.  While the 
veteran may well believe that he current has a shoulder 
disability as a result of his in-service injury, as a 
layperson without medical training or expertise, he is not 
competent to render an opinion on such a medical matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Board notes that a well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claim, the claim is not 
plausible.  

As such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Because the also denied the claim for service connection for 
right shoulder disability as not well grounded, clearly, 
there is no prejudice to the veteran in the Board doing 
likewise.  Furthermore, inasmuch as the August 1999 
Supplemental Statement of the Case includes a discussion of 
the well-grounded claim criteria, and an explanation of why 
the claim was denied, the Board finds that the duty to inform 
has been met.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).

B.  Residuals of Injuries to the Cervical and Dorsal Spine

Initially, the Board finds that the appellant's claim for 
service connection for a  right knee disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim, which is plausible.  See 
Murphy, 1 Vet. App. at 81.  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which might 
pertain to the issue on appeal.  No further assistance to the 
appellant is required to comply with the duty to assist him, 
as mandated by 38 U.S.C.A. § 5107(a).

As noted above, in order to establish service connection for 
a disability, there must be objective evidence that 
establishes that such disability was either incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When 
a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  See 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

The Board notes that service medical records document injury 
to the veteran's neck and upper back.  Shortly after service, 
numerous VA treatment records reveal complaints and treatment 
of chronic upper back and neck pain.  The July 1998 VA 
examiner provided a current diagnosis of chronic cervical and 
dorsal strain.  The examiner specifically stated that the 
veteran's chronic cervical and dorsal strain are related to 
his injury in service; there is no contrary medical opinion 
of record.

Under these circumstances, the Board finds that the evidence 
clearly supports the grant of service connection on a direct 
service-incurrence basis for a cervical spine and dorsal 
spine disability.    



ORDER

In the absence of evidence of a well-grounded claim, service-
connection for residuals of an injury to the shoulder is 
denied.

Service connection for residuals of an injury to the cervical 
spine is granted.

Service connection for residuals of an injury to the dorsal 
spine is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

